Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 14, 2019

                                        No. 04-17-00638-CV

                              SWIFT ENERGY OPERATING, LLC,
                                        Appellant

                                                 v.

  REGENCY FIELD SERVICES LLC, Regency Energy Partners LP, Regency GP LP, and
                          Regency GP LLC,
                              Appellee

                   From the 343rd Judicial District Court, McMullen County, Texas
                                 Trial Court No. M-14-0029-CV-C
                            Honorable Janna K. Whatley, Judge Presiding


                                           ORDER
Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

       On June 10, 2019, Appellees filed an unopposed motion for rehearing seeking to correct
the opinion and judgment by adding an omitted appellee.
       The court will issue a corrected majority opinion and judgment, and a corrected
concurring and dissenting opinion, that adds La Grange Acquisition, L.P., d/b/a Energy Transfer
Company as an appellee.
           Appellees’ motion for rehearing is MOOT. See TEX. R. APP. P. 49.3.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2019.


                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court